DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claims 4-6, 10-13, 15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160112216 A1 - hereinafter "Sargent", in view of US 20200336878 A1 - hereinafter "Chong".

With respect to claim 1, Sargent teaches,
A method performed by a device, the method comprising: - "FIG. 2 illustrates an embodiment of a gateway module 205 (device), also referred to as a gateway device or a vehicle hub. The gateway module 205 is an embodiment of an in-vehicle device 105A described above with reference to FIG. 1." [0032]; Figs. 1-2
obtaining, using a wireless local area network communication, sensor data from a plurality of sensor devices; - "The in-vehicle sensors can be located remotely and can transmit data wirelessly to the engine computer, the gateway module 205, and/or other data processing hardware." [0038]; Fig. 2. "At block 402, the gateway module 205 gathers in-vehicle data. The in-vehicle data can be received from in-vehicle devices, in-vehicles sensors, the engine computer, or other in-vehicle data sources." [0062]; Fig. 4
filtering the sensor data, based on filtering information, to obtain filtered sensor data, the filtered sensor data including data from one or more sensor devices, of the plurality of sensor devices, associated with a machine; - "The computer system can include digital logic circuitry programmed with executable instructions that configure the digital logic circuitry to receive a plurality of transmissions comprising sensor data from a sensor disposed within a vehicle; filter the plurality of transmissions of sensor data to remove transmissions where at least a portion of the sensor data received from the plurality of transmissions is the same (filtering information); compare the filtered sensor data to previous sensor data received from the sensor..." [0006]. "FIG. 2 illustrates an embodiment of a gateway module 205 (device), also referred to as a gateway device or a vehicle hub." [0032]; Figs. 1-2. "In another embodiment, the wireless data module 340 provides a first layer of filtering or data reduction, sending a reduced data set to the gateway module 205, and the gateway module 205 [[250]] performs a further layer of filtering or data reduction prior to sending data to the radio 240 for transmission to the vehicle management system 110." [0088]
identifying, from the filtered sensor data, information identifying a sensor device of the one or more sensor devices; - "The computer system can include digital logic circuitry programmed with executable instructions that configure the digital logic circuitry to receive a plurality of transmissions comprising sensor data from a sensor disposed within a vehicle; filter the plurality of transmissions of sensor data to remove transmissions where at least a portion of the sensor data received from the plurality of transmissions is the same; compare the filtered sensor data to previous sensor data received from the sensor..." [0006] "In some embodiments, the processing includes comparing the sensor data to previous sensor data to determine whether the previous sensor data is different from the sensor data... In some embodiments, the sensor data comprises identification information identifying the sensor within the vehicle." [0009]
Sargent does not explicitly teach the following limitations which, in analogous art, are taught by Chong.
For example, Chong teaches:
associating the information identifying the sensor device with information identifying a component of the machine to generate sensor device information, the sensor device information indicating that the sensor device is associated with the component; and - "At the perception layer 201, sensors/actuators 150, 151, 152, etc. are continuously listening, sensing or collecting information/data about the environment or apparatus (component) that is being monitored. The collected sensor/actuator information/data is then transmitted through the SR wireless communication to the gateway device 100,100a (device), which is located in the network layer 202. The gateway device 100,100a (device) consolidates the collected sensor device information) and transmits the data packages 160 at predetermined periodic intervals through the LR wireless communication to the remote monitor centre 190, which is located at the application layer 203." [0021]; Fig. 2. "FIG. 3 shows an example of the data package 160 containing aggregated sensor/actuator data. Each data package 160 contains a header 161, identity ID 162 of sensor/actuator/device #1 (information identifying the sensor), identity 162 of sensor/actuator/device #2, and so on. The header 161 may contain information on the number of sensors from which data are collected from each sensor identity ID 162 and the associated sensor value/digital data 163 (information identifying a component)." [0022]; Fig. 3
transmitting the sensor device information - "The gateway device 100,100a (reader device) consolidates the collected sensor/actuator information/data into data packages 160 (sensor device information) and transmits the data packages 160 at predetermined periodic intervals through the LR wireless communication to the remote monitor centre 190, which is located at the application layer 203." [0021]; Fig. 2; to cause the machine to be updated using the sensor device information. - This limitation recites an intended result and, as such, does not limit interpretation of the transmission operation. Given that Chong's gateway device transmits the data packages 160 (sensor device information) to the remote monitor centre 190, the transmission can be for the same purpose as the intended result.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sargent with Chong's teachings because doing so would provide Sargent's system with the ability to improve the transmission efficiency of sensor data by aggregating sensor data at a gateway device, as suggested by Chong [0004].

With respect to claim 3, Sargent teaches,
receiving the filtering information from a user device, - "In another embodiment, the wireless data module 340 (user device) provides a first layer of filtering or data reduction, sending a reduced data set to the gateway module 205, and the gateway module 250 performs a further layer of filtering or data reduction prior to sending data to the radio 240 for transmission to the vehicle management system 110." [0088]
Chong teaches wherein transmitting the sensor device information includes: transmitting the sensor device information to the user device - "The gateway device 100,100a consolidates the collected sensor/actuator information/data into data packages 160 (sensor device information) and transmits the data packages 160 at predetermined periodic intervals through the LR wireless communication to the remote monitor centre 190 (user device), which is located at the application layer 203." [0021]; Fig. 2; to cause the user device to update a controller of the machine based on the sensor device information. - This limitation recites an intended result and, as such, does not limit interpretation of the transmission operation. Given that Chong's gateway device transmits the data packages 160 (sensor device information) to the remote monitor centre 190, the transmission can be for the same purpose as the intended result.

With respect to claim 7, Sargent teaches,
wherein transmitting the sensor device information includes: wireless transmitting, to a user device, the sensor device information as input to software used by the user device to configure the machine. - "In another embodiment, the wireless data module 340 provides a first layer of filtering or data reduction, sending a reduced data set to the gateway module 205, and the gateway module 205 [[250]] performs a further layer of filtering or data reduction prior user device)." [0088]. "The onboard vehicle analysis module 160B can communicate some or all of the filtered data and information to the offboard vehicle analysis module 160A (software) of the vehicle management system 110." [0021]. "The vehicle diagnostic functionality performed in the vehicle by the onboard vehicle analysis module 1606 or at the vehicle management system 110 by the offboard vehicle analysis module 160A (software) can include, among other things, comparing collected vehicle data to a set of conditions in order to perform preventative diagnostic analysis of the vehicle before a failure occurs." [0025]

With respect to claim 8, Sargent teaches,
A device, comprising: - "FIG. 2 illustrates an embodiment of a gateway module 205 (device), also referred to as a gateway device or a vehicle hub. The gateway module 205 is an embodiment of an in-vehicle device 105A described above with reference to FIG. 1." [0032]; Figs. 1-2.
a wireless communication component; and one or more processors configured to: - "In the depicted embodiment, the gateway module 205 includes a processor 210, memory 215, a wireless adapter 220..." [0032]; Fig. 2
obtain, using the wireless communication component and via a wireless local area network communication, sensor data from a plurality of sensor devices associated with a machine; - "The in-vehicle sensors can be located remotely and can transmit data wirelessly to the engine computer, the gateway module 205, and/or other data processing hardware." [0038]; Fig. 2. "At block 402, the gateway module 205 gathers in-vehicle data. The in-vehicle data can in-vehicles sensors, the engine computer, or other in-vehicle data sources." [0062]; Fig. 4
identify, from the sensor data, first information identifying a first sensor device of the plurality of sensor devices - "The sensors 230 can include identification information that can be used by the gateway module 205 for identification of the sensor 230." [0039]; Fig. 2 #230A; and second information identifying a second sensor device of the plurality of sensor devices; - "The sensors 230 can include identification information that can be used by the gateway module 205 for identification of the sensor 230." [0039]; Fig. 2 #230B
a first component of the machine; a second component of the machine - "The gateway device can include a transceiver comprising input ports in communication with conductors that interface with the engine computer installed in an engine of the vehicle...The transceiver can be configured to wirelessly receive sensor data from the wireless sensors disposed within the vehicle, the sensor data providing information associated with functionality of components of the vehicle (machine)." [0004]
Sargent does not explicitly teach the following limitations which, in analogous art, are taught by Chong.
For example, Chong teaches:
generate sensor device information that: associates the first information with information identifying a first component of the machine, and associates the second information with information identifying a second component of the machine; and - "At the perception layer 201, sensors/actuators 150, 151, 152, etc. are continuously listening, sensing or collecting information/data about the environment or apparatus (component) that is being monitored. The collected sensor/actuator information/data is then transmitted through the SR reader device), which is located in the network layer 202. The gateway device 100,100a (reader device) consolidates the collected sensor/actuator information/data into data packages 160 (sensor device information) and transmits the data packages 160 at predetermined periodic intervals through the LR wireless communication to the remote monitor centre 190, which is located at the application layer 203." [0021]; Fig. 2. "FIG. 3 shows an example of the data package 160 containing aggregated sensor/actuator data. Each data package 160 contains a header 161, identity ID 162 of sensor/actuator/device #1 (first information), identity 162 of sensor/actuator/device #2 (second information), and so on. The header 161 may contain information on the number of sensors from which data are collected from each sensor identity ID 162 and the associated sensor value/digital data 163 (information identifying a first/second component)." [0022]; Fig. 3
transmit the sensor device information - "The gateway device 100,100a (reader device) consolidates the collected sensor/actuator information/data into data packages 160 (sensor device information) and transmits the data packages 160 at predetermined periodic intervals through the LR wireless communication to the remote monitor centre 190, which is located at the application layer 203." [0021]; Fig. 2; to cause a controller of the machine to be updated using the sensor device information. - This limitation recites an intended result and, as such, does not limit interpretation of the transmission operation. Given that Chong's gateway device transmits the data packages 160 (sensor device information) to the remote monitor centre 190, the transmission can be for the same purpose as the intended result.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sargent with Chong's teachings because doing so would 

With respect to claim 14, Chong teaches,
transmit the sensor device information to a user device - "The gateway device 100,100a (reader device) consolidates the collected sensor/actuator information/data into data packages 160 (sensor device information) and transmits the data packages 160 at predetermined periodic intervals through the LR wireless communication to the remote monitor centre 190 (user device), which is located at the application layer 203." [0021]; Fig. 2; to cause the user device to store the sensor device information in one or more memories associated with the controller of the machine. - This limitation recites an intended result and, as such, does not limit interpretation of the transmission operation. Given that Chong's gateway device transmits the data packages 160 (sensor device information) to the remote monitor centre 190 (user device), the transmission can be for the same purpose as the intended result.

With respect to claim 16, Sargent teaches,
A system, comprising: a reader device comprising: - "FIG. 2 illustrates an embodiment of a gateway module 205 (reader device), also referred to as a gateway device or a vehicle hub. The gateway module 205 is an embodiment of an in-vehicle device 105A described above with reference to FIG. 1." [0032]; Figs. 1-2.
one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to: - "In the depicted embodiment, the gateway module 205 includes a processor 210, memory 215, a wireless adapter 220..." [0032]; Fig. 2
obtain, using a wireless local area network communication, sensor data from a plurality of sensor devices associated with a machine; - "The in-vehicle sensors can be located remotely and can transmit data wirelessly to the engine computer, the gateway module 205, and/or other data processing hardware." [0038]; Fig. 2. "At block 402, the gateway module 205 gathers in-vehicle data. The in-vehicle data can be received from in-vehicle devices, in-vehicles sensors, the engine computer, or other in-vehicle data sources." [0062]; Fig. 4
identify, from the sensor data, information identifying a sensor device of the plurality of sensor devices; - "The sensors 230 can include identification information that can be used by the gateway module 205 for identification of the sensor 230." [0039]; Fig. 2 #230A
a component of the machine - "The method can include receiving wirelessly, by a hub device, sensor data from a wireless sensor disposed within a vehicle (machine), wherein the sensor data provides information associated with a component of the vehicle;" [0008]
Sargent does not explicitly teach the following limitations which, in analogous art, are taught by Chong
For example, Chong teaches:
generate sensor device information that associates the information identifying the sensor device with information identifying a component - "At the perception layer 201, sensors/actuators 150, 151, 152, etc. are continuously listening, sensing or collecting information/data about the environment or apparatus (component) that is being monitored. The collected sensor/actuator information/data is then transmitted through the SR wireless communication to the gateway device 100,100a (reader device), which is located in the network layer 202. The gateway device 100,100a (reader device) consolidates the collected sensor/actuator information/data into data packages 160 (sensor device information) and information identifying the sensor), identity 162 of sensor/actuator/device #2, and so on. The header 161 may contain information on the number of sensors from which data are collected from each sensor identity ID 162 and the associated sensor value/digital data 163 (information identifying a component)." [0022]; Fig. 3
transmit the sensor device information - "The gateway device 100,100a (reader device) consolidates the collected sensor/actuator information/data into data packages 160 (sensor device information) and transmits the data packages 160 at predetermined periodic intervals through the LR wireless communication to the remote monitor centre 190, which is located at the application layer 203." [0021]; Fig. 2; to cause the machine to be updated using the sensor device information. - This limitation recites an intended result and, as such, does not limit interpretation of the transmission operation. Given that Chong's gateway device transmits the data packages 160 (sensor device information) to the remote monitor centre 190, the transmission can be for the same purpose as the intended result.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sargent with Chong's teachings because doing so would provide Sargent's system with the ability to improve the transmission efficiency of sensor data by aggregating sensor data at a gateway device, as suggested by Chong [0004].

With respect to claim 17, Sargent teaches,
wirelessly transmit, to a user device, the sensor device information as input to software used by the user device to configure the machine. - "In another embodiment, the wireless data module 340 provides a first layer of filtering or data reduction, sending a reduced data set to the gateway module 205, and the gateway module 205 [[250]] performs a further layer of filtering or data reduction prior to sending data to the radio 240 for transmission to the vehicle management system 110 (user device)." [0088]. "The onboard vehicle analysis module 160B can communicate some or all of the filtered data and information to the offboard vehicle analysis module 160A (software) of the vehicle management system 110." [0021]. "The vehicle diagnostic functionality performed in the vehicle by the onboard vehicle analysis module 1606 or at the vehicle management system 110 by the offboard vehicle analysis module 160A (software) can include, among other things, comparing collected vehicle data to a set of conditions in order to perform preventative diagnostic analysis of the vehicle before a failure occurs." [0025]

With respect to claim 19, Chong teaches,
wherein the reader device includes a Bluetooth device, and - "In another embodiment, the present invention provides a Bluetooth Low Energy (BLE) scanner in a gateway device being configured to listen for an IoT sensor/actuator/device with reduced power consumption comprising:" [0008]
Sargent teaches wherein the plurality of sensor devices includes a plurality of Bluetooth sensor devices. - "The wireless sensors can use point-to-point transmission using wireless transmission standards such as Bluetooth or Zigbee." [0042]

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sargent and Chong, and in view of US 20170099563 A1 - hereinafter "Lee".

With respect to claim 2, Chong teaches,
wherein the device includes a Bluetooth device, - "In another embodiment, the present invention provides a Bluetooth Low Energy (BLE) scanner in a gateway device being configured to listen for an IoT sensor/actuator/device with reduced power consumption comprising:" [0008]
Sargent teaches wherein the plurality of sensor devices includes a plurality of Bluetooth sensor devices, and - "The wireless sensors can use point-to-point transmission using wireless transmission standards such as Bluetooth or Zigbee." [0042]
Chong does not explicitly teach wherein the information identifying the sensor device includes a media access control address of the sensor device.
However, in analogous art, Lee teaches,
"The components will be described. First, when the vehicle is started or when an ignition key is turned on, the sensor information collector 21 transmits a device searching message (sensor information request message) to the mobile device 10 within the vehicle and obtains sensor information in response thereto. Here, the sensor information collector 21 may receive pieces of sensor information (a type of a sensor, a function of a sensor, and the like) from each of a plurality of mobile devices, and each of the pieces of sensor information is received together with identification information (a unique number, a MAC address, an ID, etc.) such that a source thereof may be known. Also, the mobile device 10 may be a representative mobile device described in another exemplary form hereinafter." [0049]


With respect to claim 9, Sargent does not explicitly teach,
wherein the first information includes a media access control address of the first sensor device, and wherein the second information includes a media access control address of the second sensor device.
However, in analogous art, Lee teaches,
"The components will be described. First, when the vehicle is started or when an ignition key is turned on, the sensor information collector 21 transmits a device searching message (sensor information request message) to the mobile device 10 within the vehicle and obtains sensor information in response thereto. Here, the sensor information collector 21 may receive pieces of sensor information (a type of a sensor, a function of a sensor, and the like) from each of a plurality of mobile devices, and each of the pieces of sensor information is received together with identification information (a unique number, a MAC address, an ID, etc.) such that a source thereof may be known. Also, the mobile device 10 may be a representative mobile device described in another exemplary form hereinafter." [0049]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sargent and Chong with Lee's teachings because doing so would provide Sargent/Chong's system with the ability to facilitate construction of utilization information of sensors in a vehicle, as suggested by Lee [0002].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20170174236 A1 - Sensor System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.